Appeal from a judgment of the County Court of Broome County (Mathews, J.), rendered April 13, 2004, convicting defendant upon his plea of guilty of the crime of manslaughter in the first degree.
Defendant was charged by indictment with murder in the second degree and manslaughter in the first degree for his role in a fatal shooting. Pursuant to a negotiated plea agreement, defendant pleaded guilty to manslaughter in the first degree in exchange for a sentence of 10 years in prison. Defendant was then sentenced in accordance with the plea agreement, and he now appeals.
We are unpersuaded by defendant’s sole contention that his sentence is harsh and excessive. Notwithstanding, among other things, defendant’s youth and his lack of a significant criminal record, there is no indication that County Court abused its discretion in imposing the sentence for this violent offense, nor are there any extraordinary circumstances that would warrant a modification thereof. Inasmuch as defendant agreed to the sentence under the negotiated plea bargain agreement, we find no reason to reduce the sentence imposed (see People v Miller, *108329 AD3d 1033, 1033 [2006]; People v McCarthy, 23 AD3d 919, 919-920 [2005]).
Cardona, P.J., Crew III, Spain, Mugglin and Rose, JJ., concur. Ordered that the judgment is affirmed.